Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is a Notice of Allowance in response to the application filed on 11//2020. Claims 1-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 has been recorded.
Priority
This application claims priority to parent 16/387952, now Patent No. 10,832,273.

The following is an examiner’s statement of reasons for allowance: 
The reason for allowing the claims is the same reason as explained in parent application, 16/387952, with regards to the references of Hubing, Vargas, Chelst, Chu, Swaminathan, Hyman, Katz, Barrits, Scheidler, Girard, LaRocca, Nachenberg, Gupta, Hoskings, and Macy.  Even the claims of the instant application are slightly broader, these references do not teach “determining a likelihood of reducing a risk of fraud associated with the online account that would result from performance by the user of each of a plurality of account maintenances actions by analyzing the information for the online account with a machine learning model, wherein the machine learning model is trained using historical instances of known fraud and lengths of time between account maintenance actions being performed associated with and leading up to the historical instance and determining, by the computer system, an account maintenance action with a highest likelihood of reducing the risk of fraud associated with the online account that would result from performance of the account maintenance action by the user”, in combination with all of the other elements.
Further search found:
Bubany (P. G. Pub. No. 2016/0241561), which generates a digital security score that measures a level of online security of accessing resources over a 
Kaplan (U.S. Patent No. 9,413,780), which gives researchers who found security vulnerabilities prizes.
Flores (P. G. Pub. No. 2013/0347116), which evaluates the threat to a user’s application.
A foreign patent search found Zhang (CN 110958243), which discusses obtaining network vulnerabilities, verifies the vulnerability and distribute a prize to the user.
An Non-Patent Literature search found Vikram et al, "A solution architecture for financial institutions to handle illegal activities: a neural networks approach”, which identifies unusual account activity and provides a risk assessment of activity, and makes it easy for users to take action.
However, none of these references alone on in combination teaches the specificity of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621